ON SUGGESTION OF ERROR.
At a former day of this term this case was reversed and remanded because of erroneous admission of testimony in the court below. Counsel for appellants, by suggestion of error, urge us to express an opinion on other alleged errors, originally assigned and now again raised in the suggestion of error, among which was a remark made by counsel for the Highway Commission during the voir dire examination of the jury to this effect, "It will be shown that there is a Ten Thousand Dollar mortgage on this property and the mortgagee, Mr. Eaton, has no objection to the highway being built along there." We had assumed in remanding the case that this, or similar prejudicial remark, would not likely be made on another trial, and that, therefore, it was not necessary for us to express an opinion thereon.
Suggestion of error overruled.